Citation Nr: 1614563	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  14-15 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The appellant and the appellant's friend T.K.



ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to December 1999.  The Veteran died in June 2013, and the appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2013 administrative decision of the Pension Management Center at the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction has since been transferred to the RO in Reno, Nevada.  The appellant testified before the undersigned Veterans Law Judge in May 2015.


FINDINGS OF FACT

1.  The Veteran's official Certificate of Death indicates that the immediate cause of the Veteran's death was arteriosclerotic cardiovascular disease.
 
2.  At the time of the Veteran's death, service connection was in effect for the following disabilities: left wrist strain; left knee strain; left ankle sprain; tinnitus; bilateral high frequency hearing loss; residuals, fracture of corpus cavernosum, status post repair; genital herpes; and bilateral plantar fasciitis.

3.  It is at least as likely as not that the Veteran's arteriosclerotic cardiovascular disease was present in its early stages upon the Veteran's discharge from service in the form of coronary arteriosclerosis.

4.  The Veteran's in-service hypercholesterolemia contributed to his development of arteriosclerotic cardiovascular disease.

5.  The Veteran's in-service and postservice use of ibuprofen to treat his service-connected bilateral foot disability contributed to his development of arteriosclerotic cardiovascular disease.


CONCLUSION OF LAW

The criteria for service connection for the Veteran's cause of death are met.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and indemnity compensation (DIC) is available to a surviving spouse who can establish, among other things, that the Veteran died from a service-connected disability, which is a disability that was incurred in or aggravated by active military service in the line of duty.  See 38 U.S.C.A. §§ 1110, 1310 (West 2014); see also § 3.303(a) (2015).

Service connection for the cause of the Veteran's death may be established by showing that a service-connected disability was either the principal cause of death or a contributory cause of death.  38 C.F.R. § 3.312(a) (2015).  A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one that contributed substantially or materially to death, combined to cause death, and aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id. 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (2015).

Here, the Veteran's death certificate indicates that his immediate cause of death was arteriosclerotic cardiovascular disease.  At the time of his death in June 2013, he had service connection for the following disabilities: left wrist strain; left knee strain; left ankle sprain; tinnitus; bilateral high frequency hearing loss; residuals, fracture of corpus cavernosum, status post repair; genital herpes; and bilateral plantar fasciitis.

The appellant asserts that the Veteran had high cholesterol during service that continued until his death.  She asserts that high cholesterol is associated with cardiovascular disease, coronary disease, heart attacks, and strokes, and thus, his arteriosclerotic cardiovascular disease was a condition of service origin.  Additionally, the appellant asserts that the Veteran's exposure to chemicals during service and frequent use of ibuprofen during service may be related to his death.

The Veteran's service treatment records (STRs) document recurrent use of ibuprofen, a July 1999 STR indicates that the Veteran took Motrin to treat his service-connected bilateral foot condition, and postservice treatment records indicate that the Veteran continued to take ibuprofen regularly after service.

In March 2015, a Veterans Health Administration (VHA) specialist opined that the Veteran's STRs clearly establish that the Veteran's hypercholesterolemia was diagnosed while in service, and the Veteran's high cholesterol in service is highly likely to have contributed to his arteriosclerotic cardiovascular disease and subsequent death from arteriosclerotic cardiovascular disease.  In this regard, hypercholesterolemia may be considered a contributory cause of death along with cigarette smoking on a roughly co-equal basis.  Further, although the Veteran's arteriosclerotic coronary artery disease did not manifest itself clinically until 2013, arteriosclerotic cardiovascular disease is a slowly developing process that, given the Veteran's age at discharge, his risk factors, and subsequent clinical course, was as likely as not present in its early stages at that time of his discharge from service in the form of coronary arteriosclerosis.  Additionally, the specialist noted that it is at least as likely as not that the Veteran's postservice use of ibuprofen for treatment of his service-connected bilateral foot condition contributed to the development of arteriosclerotic cardiovascular disease.

In light of the foregoing, the Board finds that the cause of the Veteran's death was of service origin, and thus, service connection is warranted for the cause of the Veteran's death.


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


